Exhibit 10.2

March 31, 2010

Ms. Mervat Faltas

15 Bridgewood Court

Kirkland, Quebec, Canada H9J-2T8

Dear Mervat:

I am delighted to offer you a promotion into the position of Senior Vice
President and General Manager, OEM Medical Group for Analogic Corporation (the
“Company” or “Analogic”). I am excited about the prospect of your joining us in
Peabody and look forward to your leadership in helping build a strong future for
our Company.

The following provides the terms and conditions of your promotion offer set
forth in this letter Agreement (the “Agreement”):

 

  1. Start Date. Your new position will commence on or before May 1, 2010.

 

  2. Reporting Relationship. You will continue to report directly to me, James
Green, President and CEO.

 

  3. Base Salary. Your annualized base salary (the “Base Salary”) will be
$275,000 (US Dollars) per year. Your review will occur as part of the normal
year-end Company process for fiscal year 2010. Salary will be paid bi-weekly in
accordance with the Company’s normal payroll practices.

 

  4. Annual Performance Bonus. You currently participate in the Company’s annual
bonus program for Anrad and have a target award of 30% of salary. Beginning upon
your Start Date through the end of the fiscal year, you will be eligible for a
target award (the “Target Bonus”) equal to 45% (and a “Maximum Bonus” of 90%) of
your base salary. Awards will be paid in accordance with the provisions of the
Analogic Annual Incentive Plan (AIP). Any amounts earned in excess of the Target
Bonus will be paid 50% in cash and 50% in shares of Analogic stock.

 

  5. Long Term Incentives. Subject to the approval of the Analogic Compensation
Committee, you will be awarded 148 additional Target performance contingent
restricted stock units under the FY2010 Long-Term Incentive Plan (in addition to
the 4,649 total target performance shares/units you have received to date during
this fiscal year) for each full month remaining in the fiscal year after your
Start Date. Specifically, you will be awarded an additional 74 Target EPS-based
Restricted Stock Units and an additional 74 Target Relative TSR-based Restricted
Stock Units for each full month remaining in the fiscal year after your Start
Date. These additional target awards are calculated based on your new Base
Salary, a current Analogic stock price of $42.73 and assuming a total target
long-term incentive award equal to 100% of salary, and then prorated for the
remaining portion of the fiscal year after your Start Date. They will carry the
identical provisions of the restricted stock units you received earlier this
fiscal year.

 

  6. Benefits. You will be eligible to participate in the Company’s standard
benefit program generally applicable to similarly situated executives which
includes medical, dental and life insurance, short and long-term disability
protection, participation the Company’s 401(k) plan, and in the Analogic
Non-qualified Deferred Compensation Plan. The full range of benefits for you and
your family is summarized in the enclosed Employee Benefits Summary for 2010.
Note that the Company reserves the right to change or amend its benefit plans it
offers to employees at any time.



--------------------------------------------------------------------------------

  7. Vacation. You will be entitled to accrue up to four (4) weeks of paid
vacation each year of employment plus sick leave on the same basis as all other
executives of the Company.

 

  8. Relocation. You will be eligible for Analogic’s executive relocation
program to assist your move from Canada to Massachusetts, including:

  a. two house hunting trips for you and your spouse;

  b. temporary housing while transitioning from Canada;

  c. reasonable transportation and shipping costs;

  d. reasonable closing costs and/or legal fees related to the sale of your
current home and the purchase of a new home;

  e. guaranteed buyout program based on the current appraised value of your
home;

  f. imputed income will be grossed up for income tax purposes; and

  g. one month’s salary for incidental expenses associated with your relocation.

Should you voluntarily terminate your employment within two years of your Start
Date with the Company, you will be required to pay back the cost of your
relocation on a pro-rated basis based on the number of full months served.

 

  9. Restrictive Covenants. Severance payments will be conditioned on your
signing of a general waiver and release of claims, and your agreement not to
solicit employees or customers for the severance period, and not disparage the
Company nor disclose trade secrets or confidential information.

 

  10. Prior Agreements. You represent and warrant that you are not bound by any
agreement with a previous employer or other party that you would breach by
accepting employment with the Company or performing your duties as an employee
of the Company. You further represent and warrant that, in the performance of
your duties with the Company, you will not utilize or disclose any confidential
information in breach of an agreement with a previous employer or any other
party.

 

  11. Entire Agreement. This Agreement constitutes the entire agreement between
you and the Company with respect to the subject matter hereof, and it supersedes
all previous communications, representations, or agreements, either oral or
written. There are no representations or warranties other than those contained
in this Agreement, and in entering into this Agreement, you acknowledge that you
have not relied on any representations, statements, or warranties not expressly
set forth in this Agreement. No addition to or modification of this Agreement
shall be binding unless made in writing and signed by you and a duly authorized
Company representative.

 

  12. Nature of Employment. Your employment with the Company is on an “at-will”
basis, meaning that either you or the Company may terminate the employment
relationship at any time, for any reason, with or without Cause and with or
without notice, subject to the severance provisions described above. As used in
this Agreement, “Cause” means (a) any intentionally dishonest, illegal, or
insubordinate conduct which is materially injurious to Analogic or any of its
subsidiaries or which results in an improper substantial personal benefit,
(b) material breach of any provision of any employment, nondisclosure,
non-competition, or similar agreement to which you are a party or by which you
are bound, (c) material nonperformance or gross dereliction of duty,
(d) conviction of a felony, or (e) commission of an action involving moral
turpitude.

Mervat, I certainly hope that you will accept this challenging opportunity and I
enthusiastically look forward to working with you in your new role at Analogic.



--------------------------------------------------------------------------------

Sincerely,

Analogic Corporation

/s/ Jim Green                                                                  

Analogic Corporation

Accepted and agreed to on this 29 day of April, 2010.

/s/ Mervat Faltas                                                             

Ms. Mervat Faltas